 

 Exhibit 10.7

 

FIRST AMENDMENT

 

This First Amendment to Placement Agency Agreement (“Amendment”) is entered into
as of the 15th day of May 2015, by and among Akoustis Technologies, Inc.
(formerly known as Danlax Corp., the “Company”), Northland Securities, Inc.
(“Northland”) and Katalyst Securities Inc. (“Katalyst”), (collectively referred
to as the “Placement Agents”) and amends the Placement Agency Agreement dated
April 17, 2015 (the “Agreement”).

 

The Parties to the Agreement hereby amend and restate in its entirety the
following paragraphs of the Agreement to read as follows:

 

Paragraph 1 (a):

 

(a) On the basis of the written and documented representations and warranties of
the Company provided herein, and subject to the terms and conditions set forth
herein, the Placement Agents are hereby appointed as co-exclusive Placement
Agents of the Company during the Offering Period (as defined in Section 3(b)
below) to assist the Company in finding qualified subscribers for the Offering.
The Placement Agents may sell the Securities through other broker-dealers who
are FINRA members (collectively, the “Sub Agents”) and may reallow all or a
portion of the Brokers’ Fees (as defined in Section 3(a), 3(b) and 3(d) below)
it receives to such other Sub Agents or pay a finders or consultant fee as
allowed by applicable law. On the basis of such representations and warranties
and subject to such terms and conditions, the Placement Agents hereby accept
such appointment and agree to perform the services hereunder diligently and in
good faith and in a professional and businesslike manner and in compliance with
applicable law and to use its reasonable best efforts to assist the Company in
finding subscribers of the Securities who qualify as “accredited investors,” as
such term is defined in Rule 501 of Regulation D. The Placement Agents have no
obligation to purchase any of the Securities or sell any Securities. Unless
sooner terminated in accordance with this Agreement, the engagement of the
Placement Agents hereunder shall continue until the later of the Termination
Date or the Final Closing (as defined below). The Offering is currently
anticipated to be the private placement of a minimum of gross proceeds of
$3,000,000 (the “Minimum Offering”) and a maximum of gross proceeds of
$6,000,000 through the sale of Four Million (4,000,000) shares (the “Maximum
Offering”) through the sale of shares of common stock, par value $0.001 per
share, of the Company (the “Common Stock”), at the Purchase Price of $1.50 per
share (the “Offering Price”). The minimum subscription is $90,000 (60,000
shares), provided, however, that subscriptions in lesser amounts may be accepted
by the Company in its sole discretion.

 

This Amendment is hereby made part of and incorporated into the Agreement, with
all the terms and conditions of the Agreement remaining in full force and
effect, except to the extent modified hereby.

 

This Amendment may be executed in multiple counterparts, each of which may be
executed by less than all of the parties and shall be deemed to be an original
instrument which shall be enforceable against the parties actually executing
such counterparts and all of which together shall constitute one and the same
instrument. The exchange of copies of this Amendment and of signature pages by
facsimile transmission or in pdf format shall constitute effective execution and
delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or in pdf format shall be deemed to be their original signatures for
all purposes.

 

1

 

 

IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties below effective as of the date first set forth above.

 

  DANLAX CORP.         By: /s/ Ivan Krikun     Ivan Krikun     Chief Executive
Officer         Northland SECURITIES, INC.         By: /s/ Jeffrey Peterson    
Jeffrey Peterson     Head of Investment Banking         KATALYST SECURITIES LLC
        By: /s/ Michael A. Silverman     Michael A. Silverman     Managing
Director

 

2



